 256DECISIONSOF NATIONAL LABORRELATIONS BOARDnot designed to require the Board to arbitrate a dispute between aunion and an employer when no such competing claims are involved.At present, there are no such competing claims here.Accordingly,we find, on the entire record, that the facts herein do not present ajurisdictional dispute within the meaning of Section 8(b) (4) (D) and10(k) of the Act.We shall therefore quash the notice of hearing.ORDER[The Board quashed the notice of hearing.]Raley's Inc. d/b/a Raley's SupermarketsandBuilding ServiceEmployees InternationalUnion22,AFL-CIO,Petitioner.,.Case No. 20-RC-562. June 27, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before M. C. Dempster, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization 1 involved claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act for the followingreasons:The Petitioner seeks a unit of 14 janitors and 3 bottle sorters em-ployed at the Employer's 12 retail food stores located in the Sacra-mento, California, metropolitan area.The janitors mop and sweepthe floors, clean the glass doors, and carry refuse to a disposal pointoutside the stores.They work an 8-hour day but begin about 3 hoursbefore the clerks do.The bottle sorters sort empty bottles in shedsoutside the stores.Other employees of the Employer have been rep-resented by the Intervenor for more than 20 years on a multiemployerbasis with retail store employees of a number of other employersin the area.With respect to these employees, bargaining is conductedthrough the Sacramento Valley Employers' Council, herein called theCouncil, and the Council and the Intervenor are currently parties toIRetail Clerks Union,Local No.588, A.F.L.-C.I.O, hereinafter referred to as the Inter-venor, was allowed to intervene at the hearing on the basis of a contractual interest.143 NLRB No. 40. RALEY'S SUPERMARKETS257a collective-bargaining agreement, effective fromMay 1, 1961, toApril 30, 1964.As described more fully below, the contract unit con-sists of all nonsupervisory employees of the Employer, excluding meatdepartment employees 2In July 1962, shortly after the Employer decided to hire janitorsand bottle sorters on a full-time basis, the Petitioner and the Em-ployer entered into a contract covering the Employer's janitors.Atabout the same time, the Intervenor requested that the Employer in-clude janitors and bottle sorters under their current multiemployercontract.The Employer refused, advising the Intervenor of its con-tract with the Petitioner.On September 6, 1962, the Intervenor filedunfair labor practice charges against the Employer 3 alleging that theEmployer had unlawfully dominated and assisted the Petitioner.After an investigation revealing that the Petitioner did not representa majority of the Employer's janitors, a settlement agreement was ap-proved by the Regional Director of the Twentieth Region on Octo-ber 2, 1962, which nullified the contract between the Petitioner and theEmployer covering the janitors.The Employer also agreed not torecognize the Petitioner as representative of the janitors, absentBoard certification. In October 1962, the Intervenor, pursuant to thearbitration clause of the contract between the Council and the Inter-venor, obtained an order from a State court requiring the Employerto arbitrate the question whether janitors and bottle sorters werecovered by that contract.The instant petition was filed on Decem-ber 4, 1962.On January 15, 1963, an award was handed down by anarbitrator,4 holding that employees of the Employer performing jani-torial services and bottle sorting were covered by the contract betweenthe Employer and the Intervenor.'9Meat department employees of members of the Council are represented on a multi-employer basis by Amalgamated Meat Cutters and Butcher workmen of North America,AFL-CIO, LocalUnion 498.Case No. 20-CA-2410.4Opinion and Award of Arbitrator John B. Lauritzen,dated January 15, 1963,In theMatter ofControversy between Retail Clerks Union, Local588, AFI CIO,and Raley's,Inc d/b/a Raley's Supermarkets, acopy of which was appended to the Intervenor's brief.On May 15,1963, the Board issued a notice to show cause why the aforesaid opinion andaward of arbitrator should not be made a part of the record herein. Copies of said noticewere dulyserved on all the parties herein.On May 22, 1963,the Intervenor filed a state-ment in support of making the opinion and awarda part of therecord herein.No otherresponses having been received from the parties and the time for such responses havingexpired,and the Board having duly considered the matter,it is hereby ordered that theaforesaid opinion and award of arbitrator be, and it hereby is, made a part of the recordherein.5On January 25, 1963, the Petitioner filed charges alleging that the Employer had vio-lated Section 8(a)(1) and(2) of the Act and that the Intervenor had violated Section8(b) (1) and(2) of the Act.(Cases Nos. 20-CA-2531 and 20-CB-1002.)The substanceof these charges was that the Employer had unlawfully recognized the Intervenor asexclusive bargaining representative of its janitors and bottle sorters.No action has beentaken by the Regional Director with respect to these charges, and the Petitioner has re-quested that the Board proceed to an immediate election in the instant case in the face ofthe pending charges. In view of our determination herein that the current contract be-tween the Employer and the Intervenor is a bar to the instant petition, and .therefore thatthe petition should be dismissed,we find it unnecessary to rule on the Petitioner's request. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Intervenor contends that its contract with the Employer coversthe employees sought herein, and that since the instant petition is nottimely filed with respect to such contract, the petition should bedismissed.In this connection, the Intervenor would have the Boardgive effect to the above-described arbitration award in which thearbitrator found that the multiemployer contract covers the em-ployees involved herein.The Petitioner, relying particularly on thefact that janitors and bottle sorters are not mentioned in the contract,contends that the contract does not cover the employees sought in thepetition.The Employer takes no position. For the reasons herein-after set forth, we find merit in the Intervenor's contention that theBoard should honor the arbitration award and conclude that the con-tract covers the Employer's janitors and bottle sorters, that the peti-tion is not timely filed with respect to the contract, and that the petitionshould be dismissed.6In the recently decidedInternational Harvester Companycase,7 amajority of the Board indicated that it would give "hospitable accept-ance to the arbitral process" in order "to promote industrial peace andstability by encouraging the practice and procedure of collective bar-gaining."Relying on various statutory provisions, particularly Sec-tion 203 (d) of the Labor Management Relations Act, 1947,8 and ondecisions of the United States Supreme Court 8 which recognize arbi-tration as "an instrument of national labor policy for composing con-tractual differences," the Board concluded that it would withhold itsundoubted authority to adjudicate unfair labor practice charges andgive effect to arbitration awards involving the same subject matter"unless it clearly appears that the arbitration proceedings were taintedby fraud, collusion, or serious procedural irregularities or that theaward was clearly repugnant to the purposes and policies of theAct." 1°While it is true thatInternational Harvester,as well as othercases in which the Board honored arbitration awards," involved un-fair labor practice proceedings'12 we believe that the same considera-e Consequently,we deem it unnecessary to pass uponthe othercontentions made by theIntervenor.1138 NLRB923,Members Rodgers and Fanning dissenting on other grounds.8 Section 203(d)provides:Final adjustmentby a methodagreed uponby the parties is herebydeclared to bethe desirable method for settlement of grievance disputes arising overthe applica-tion or interpretationof an existing collective-bargaining agreement.The Service isdirected to make its conciliation and mediation servicesavailable inthe settlement ofsuch grievance disputes only as a last resort and in execptional cases.e See decisions cited inInternational Harve8ter,supra,footnotes 8 and 12.See, also,Doyle Smith v. Evening New8 Assoctiation,371 U.S. 195.10 See, also,the criteriafor honoringarbitrationawards set forth inSpielberg Menu-faoturting Company,112 NLRB1080, 108211For example,Spielberg Manufacturing Company, supra.12 See, however,Pacific Tileand Porcelain Company,137 NLRB1358(Members Rodgersand Leedom dissenting).There, thequestionwas whethertwo employees who had beenterminatedprior to the eligibilitydate and whose terminations were the subject of apending grievance proceeding were eligibleto votein a representation election.The Board RALEY'S SUPERMARKETS259tions which moved the Board to honor arbitration awards in unfairlabor practicecases areequally persuasive to a similar acceptance ofthe arbitralprocess ina representation proceeding such as the instantone.Thus, where, as here, a question of contract interpretation is inissue, andthe parties thereto have set up in their agreement arbitra-tion machinery for the settlement of disputes arising under the con-tract, and an award has already been rendered which meets Board re-quirements applicable to arbitration awards, we think that it wouldfurther the underlying objectives of the Act to promote industrialpeace and stability to give effect thereto. It is true, of course, thatunder Section 9 of the Act the Board is empowered to decide ques-tions concerning representation.13However, this authority to decidequestions concerning representation does not preclude the Board in aproper case from considering an arbitration award in determiningwhether such a questionexists.We are satisfied that the award upon which the Intervenor reliesmeets the above-mentioned requirements applicable to arbitrationawards for the following reasons : The arbitration proceeding wasconducted pursuant to a provision in the agreement between the Inter-venor and the Employer." The parties to the arbitration proceedingwere the Employer and the Intervenor. The issue presented to thearbitrator was whether employees of the Employer performing jani-torial services and bottle sorting were covered by the agreement.TheIntervenor took the position that this contract covered janitors andbottle sorters.The Employer vigorously contended that the contractdid not cover these employees.15 In his award of January 15, 1963,the arbitrator held that employees of the Employer performing jani-torial services and bottle sorting were covered by the contract.The arbitrator decided essentially the same issue as to the scope ofthe contract that confronts the Board in the instant representationcase.We perceive nothing in the arbitrator's decision, relating to thecontract coverage of janitors and bottle sorters, that is repugnant tothe purposes and policies of the Act. Indeed, in circumstances sub-stantially identical with those in the instant case, the Board has helddeferred a ruling on their challenged ballots,stating that "A grievancedeterminationfavorableto the union's position in cases ofthis type will resultin holding thatthe dis-puted men were employees on the critical dateswhile a contrary determination will resultin a findingthat theywere not."WhileMember LeedomdissentedinPacificTile andPorcelain,he regards the eases asclearly distinguishableThere, the specificissue waswhether the Board should awaitthe outcome of a grievance-arbitration procedure beforeresolving certain postelection challenges.Here, the issue concerns the effect to be givento an arbitration award already made.13Cf.Careyv.Westinghouse,50 LRRM 2740,cert.granted, 52LRRM 2748,is Section 22 of the contract,"Grievances and Boardof Adjustment,"provides for aboard which "shall have the powerto adjust anydifferences...regardingthe meaningor interpretation of this agreement."This sectionalso provides for theselection of a dis-interested party if any differences cannot be resolvedby the board15This position is identical to that takenby the Petitionerin the instant proceeding.717-672-64-vol 143-18 260DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the employees involved were an accretion to the contract unit andwere therefore covered by the contract.16 In addition, the arbitrationproceedingwas fairand regular and free from any procedural in-infirmity which might render the award unacceptable. 17In view of the foregoing, we find it will effectuate the policies andpurposes of the Act to honor the arbitration award.We, accordingly,find that the contract between the Employer and the Intervenor coversthe employees sought herein, and that, since the petition is untimelywith respect to such contract, the contract is a bar to the petition.[The Boarddismissedthe petition.]MEMBERS RoDGERS and BROWN took no part in the consideration ofthe above Decision and Order.16 See, for example,Simmons Company,126 NLRB 656,where the Board held thatemployees in the employer'snew mattress department were an accretion to a contractunit covering all production and maintenance employees working in the employer's "Liv-ing Room Division"because both groups of employees were engaged in the"same func-tional activity"and the two operations were "closely integrated."Here, as noted,clerkswho are covered by the contract perform and have performed work identical to thatperformed by janitors and bottle sorters, and,in addition,the record establishes thatjanitors and bottle sorters are under the same supervision as clerks.While the terms ofthe multiemployer contract had not been applied to janitors and bottle sorters,as noted,as soon as the Intervenor discovered that the Employer was hiring these employees on afull-time basis, it sought to have these employees covered by the contract.The principleofNorth American Aviation,Inc.,127 NLRB 356, and similar cases, would therefore beinapposite.17While the Petitioner was not a party to the arbitration,as already indicated, itspositionwas vigorously defended by the Employer,which at all times maintained, inagreement with the Petitioner,that the contract did not cover the employees soughtherein.SeeInternational Harvester,supra.Although Member Fanning dissented inInternational Harvesterbecause of his agree-ment with the Trial Examiner, who had relied,inter alia,on the absence of the allegeddiscriminates from the arbitration proceedings even though his position had been vigor-ously espoused by the company,he is of the view that the circumstances of this case areso different fromInternationalHarvesterthat the absence of the Petitioner from thearbitration proceeding here does not bar its acceptance by the Board.Allied Chemical Corporation,National Aniline Division(Colum-bia Plant)andDistrict 50, UnitedMine Workersof America.Case No. 11-CA-2043. June 27, 1963DECISION AND ORDEROn March 11, 1963, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in unfair labor practices as alleged inthe complaint, and recommending that the complaint be dismissed, asset forth in the attached Intermediate Report. Thereafter, the Charg-ing Party filed exceptions to the Intermediate Report and a support-ing brief.143 NLRB No. 37.